       Case 2:19-cv-00207-TOR       ECF No. 22   filed 06/17/20   PageID.165 Page 1 of 8




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    LYNNE GARDNER and BRET
      GARDNER, husband and wife,                    NO. 2:19-CV-0207-TOR
 8
                                   Plaintiffs,      ORDER PARTIALLY GRANTING
 9                                                  MOTION TO DISMISS
             v.
10
      WELLS FARGO BANK, NA,
11
                                   Defendant.
12

13         BEFORE THE COURT is Defendant’s Motion to Dismiss Plaintiffs’ Equal

14   Pay Act Claim (ECF No. 14). This matter was heard with oral argument on June

15   17, 2020. Larry J. Kuznetz and Sarah N. Harmon appeared on behalf of Plaintiffs.

16   Catharine M. Morisset appeared on behalf of Defendant. The Court has reviewed

17   the record and files herein and considered the parties’ arguments, and is fully

18   informed. For the reasons discussed below, Defendant’s Motion to Dismiss (ECF

19   No. 14) is granted in part.

20




        ORDER PARTIALLY GRANTING MOTION TO DISMISS ~ 1
       Case 2:19-cv-00207-TOR      ECF No. 22    filed 06/17/20   PageID.166 Page 2 of 8




 1                                     BACKGROUND

 2         This case concerns alleged workplace discrimination that Plaintiff Lynne

 3   Gardner faced while employed by Defendant between June 2016 and August 2017.

 4   ECF No. 1 at 2-9, ¶¶ 3.1-3.28. For the purposes of the instant motion, the Court

 5   accepts the factual allegations in the Complaint as true. Chavez v. United States,

 6   683 F.3d 1102, 1108 (9th Cir. 2012).

 7         On June 12, 2019, Plaintiffs filed a Complaint seeking relief, among other

 8   claims, under Washington’s Equal Pay Act (“EPA”). ECF No. 1 at 10-11, ¶¶ 7.1-

 9   7.4. On April 20, 2020, Defendant moved for judgment on the pleadings, styled as

10   a motion to dismiss, specific to Plaintiffs’ EPA claim only. ECF No. 14.

11   Specifically, Defendant argues judgment on the pleadings is appropriate because

12   Plaintiff’s EPA claim is raised under a version of the statute that did not exist at the

13   time of the events of this case. ECF No. 14 at 1-2.

14                                      DISCUSSION

15      A. Judgment on the Pleadings Standard

16         “After the pleadings are closed—but early enough not to delay trial—a party

17   may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). In reviewing a

18   12(c) motion, the court “must accept all factual allegations in the complaint as true

19   and construe them in the light most favorable to the non-moving party.” Fleming

20   v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009). “Analysis under Rule 12(c) is




        ORDER PARTIALLY GRANTING MOTION TO DISMISS ~ 2
       Case 2:19-cv-00207-TOR      ECF No. 22    filed 06/17/20   PageID.167 Page 3 of 8




 1   substantially identical to analysis under Rule 12(b)(6) because, under both rules, a

 2   court must determine whether the facts alleged in the complaint, taken as true,

 3   entitle the plaintiff to a legal remedy.” Chavez, 683 F.3d at 1108 (internal

 4   quotation marks and citation omitted). “A judgment on the pleadings is properly

 5   granted when, taking all the allegations in the non-moving party’s pleadings as

 6   true, the moving party is entitled to judgment as a matter of law.” Marshall Naify

 7   Revocable Trust v. United States, 672 F.3d 620, 623 (9th Cir. 2012) (quoting

 8   Fajardo v. Cty. of Los Angeles, 179 F.3d 698, 699 (9th Cir. 1999)).

 9         “Federal pleading rules call for ‘a short and plain statement of the claim

10   showing that the pleader is entitled to relief,’ Fed. Rule Civ. Proc. 8(a)(2); they do

11   not countenance dismissal of a complaint for imperfect statement of the legal

12   theory supporting the claim asserted.” Johnson v. City of Shelby, Miss., 574 U.S.

13   10, 11 (2014) (citation omitted).

14      B. Retroactivity of Amended EPA

15         Defendant contends Plaintiffs’ EPA claim should be dismissed because it is

16   raised under a newly revised statute that did not exist at the time of the relevant

17   alleged conduct. ECF No. 14 at 1-2. Plaintiffs respond that the EPA revisions are

18   retroactive. ECF No. 17 at 3-5. The parties’ arguments raise questions of statutory

19   interpretation.

20




        ORDER PARTIALLY GRANTING MOTION TO DISMISS ~ 3
       Case 2:19-cv-00207-TOR       ECF No. 22     filed 06/17/20   PageID.168 Page 4 of 8




 1         A federal court charged with interpreting a state statute should do so

 2   according to that state’s principles of statutory interpretation. Powell’s Books, Inc.

 3   v. Kroger, 622 F.3d 1202, 1209 (9th Cir. 2010). Under Washington law, there is a

 4   “strong presumption against retroactivity” of amended statutes. Houk v. Best Dev.

 5   & Const. Co., 179 Wash. App. 908, 914 (2014). However, “[a] statutory

 6   amendment will be applied retroactively, if constitutionally permissible under the

 7   circumstances, when it is (1) intended by the Legislature to apply retroactively, (2)

 8   curative in that it clarifies or technically corrects ambiguous statutory language, or

 9   (3) remedial in nature.” Barstad v. Stewart Title Guar. Co., 145 Wash. 2d 528,

10   536-37 (2002).

11         During the time period in which Plaintiff was employed by Defendant, the

12   original EPA provided, in part, “[i]f any female employee shall receive less

13   compensation because of being discriminated against on account of her sex, and in

14   violation of this section, she shall be entitled to recover in a civil action the full

15   amount of compensation that she would have received had she not been

16   discriminated against.” RCW 49.12.175. The amended EPA, which became

17   effective on June 7, 2018, now provides, “[i]f any employee receives less

18   compensation because of discrimination on account of gender in violation of this

19   section, that employee is entitled to the remedies in [subsequent provisions].”

20   RCW 49.58.020. These remedies include state investigation and a private right of




        ORDER PARTIALLY GRANTING MOTION TO DISMISS ~ 4
       Case 2:19-cv-00207-TOR       ECF No. 22    filed 06/17/20   PageID.169 Page 5 of 8




 1   action for actual damages, statutory damages, interest on compensation owed, and

 2   costs and attorney’s fees. RCW 49.58.060 and 49.58.070. The amended EPA does

 3   not contain language that explicitly makes its changes retroactive. RCW

 4   49.58.020. Additionally, the parties’ dispute does not concern any ambiguous term

 5   in the original EPA. Instead, Defendant’s argument that Plaintiffs cannot claim

 6   damages authorized only in the amended EPA is best analyzed under the third

 7   retroactivity test, for remedial statutes.

 8         “A statute is remedial when it relates to practice, procedure, or remedies and

 9   does not affect a substantive vested right.” Cameron v. Atl. Richfield Co., 442 P.3d

10   31, 38 (Wash. Ct. App. 2019) (internal quotation and citation omitted). An

11   amendment “should be applied retroactively only when doing so would further the

12   remedial purpose.” In re F.D. Processing, Inc., 119 Wash. 2d 452, 463 (1992).

13   Where “it is clear from the language of the statute that a private cause of action

14   existed under the statute then in effect” and the amendment “merely modifie[s] the

15   existing remedy,” the amendment is remedial. Bayless v. Cmty. Coll. Dist. No.

16   XIX, 84 Wash. App. 309, 313-14 (1996). Here, the significant differences between

17   the original and the amended relevant provisions of the EPA are that the amended

18   EPA provides a cause of action to “employees” rather than only “female

19   employees,” addresses discrimination on the basis of “gender” rather than “sex,”

20   and expands possible remedies beyond lost compensation to also include statutory




        ORDER PARTIALLY GRANTING MOTION TO DISMISS ~ 5
       Case 2:19-cv-00207-TOR      ECF No. 22    filed 06/17/20   PageID.170 Page 6 of 8




 1   damages, interest, costs, and attorney’s fees. Compare RCW 49.58.020 with RCW

 2   49.12.175. Defendant’s motion focuses on the remedies provision. ECF No. 14 at

 3   4-8.

 4          Defendant argues that the newly available remedies cannot be applied

 5   retroactively because there is no indication in the statutory text that the new

 6   remedies were intended to be applied retroactively. ECF No. 14 at 6-8. However,

 7   the lack of retroactivity language in the statute is not determinative of whether the

 8   statute is remedial. Instead, where an amendment modifies the remedy for an

 9   existing cause of action, the amendment is remedial and may be applied

10   retroactively. Bayless, 84 Wash. App. at 313-14. Here, Plaintiffs’ claim can be

11   brought under the original EPA, and Defendant’s challenge to this claim is based

12   on the availability of remedies that were not available at the time of the alleged

13   discriminatory conduct. Indeed, this case is similar to Bayless, in which an

14   employee was able to seek remedies made available by an amendment to a

15   whistleblower protection statute that became effective while the employee’s suit

16   was pending. 84 Wash. App. at 313-14. The remedies made available under the

17   amended EPA are the type of “remedial” amendment that may be applied

18   retroactively.

19          In its reply, Defendant contends that the amended EPA is not remedial

20   because it expanded or created other legal protections. ECF No. 19 at 8. “A




        ORDER PARTIALLY GRANTING MOTION TO DISMISS ~ 6
      Case 2:19-cv-00207-TOR      ECF No. 22    filed 06/17/20   PageID.171 Page 7 of 8




 1   statute which provides a claimant with the right to proceed against persons

 2   previously outside the scope of the statute deals with a substantive right, and

 3   therefore applies prospectively only.” Houk, 179 Wash. App. at 914 (internal

 4   quotation and citation omitted). However, Plaintiffs do not state a claim for one of

 5   the new substantive EPA protections. See ECF No. 1 at 10-11, ¶¶ 7.1-7.4. Instead,

 6   Plaintiffs’ EPA claim is the type of “equal pay for equal work” claim which could

 7   have been brought under the original EPA. RCW 49.12.175. This is therefore not

 8   the type of new substantive claim that may not be applied retroactively. Houk, 179

 9   Wash. App. at 914.

10         Defendant does correctly note that neither the original nor the amended EPA

11   permit recovery of non-economic damages. ECF No. 14 at 4-5. Accordingly,

12   Plaintiffs cannot state a claim for non-economic damages under the EPA, and

13   Defendant is entitled to judgment on that portion of Plaintiffs’ EPA claim. ECF

14   No. 1 at 11, ¶ 7.3. However, Defendant is not entitled to judgment on the

15   remainder of Plaintiffs’ EPA claim.

16      C. Sanctions

17         Plaintiffs request sanctions in the amount of attorney’s fees and costs

18   incurred to respond to the instant motion, citing both Rule 11 and 28 U.S.C. §

19   1927. ECF No. 17 at 14-15. Defendant’s motion presented legitimate legal issues

20   and therefore do not demonstrate recklessness or bad faith. See United States v.




        ORDER PARTIALLY GRANTING MOTION TO DISMISS ~ 7
      Case 2:19-cv-00207-TOR        ECF No. 22   filed 06/17/20   PageID.172 Page 8 of 8




 1   Associated Convalescent Enter., Inc., 766 F.2d 1342, 1346 (9th Cir. 1985).

 2   Indeed, Defendant’s motion is granted in part. Plaintiff’s request for sanctions is

 3   denied.

 4   ACCORDINGLY, IT IS HEREBY ORDERED:

 5         1. Defendant’s Motion to Dismiss (ECF No. 14) is GRANTED in part.

 6         2. The District Court Executive is directed to enter this Order and furnish

 7             copies to counsel.

 8         DATED June 17, 2020.

 9

10                                   THOMAS O. RICE
                              Chief United States District Judge
11

12

13

14

15

16

17

18

19

20




        ORDER PARTIALLY GRANTING MOTION TO DISMISS ~ 8
